Citation Nr: 1535277	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  12-22 228	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES


1.   Entitlement to service connection for a back condition.

2.   Entitlement to service connection for a right knee condition.

3.   Entitlement to service connection for a left knee condition.

4.   Entitlement to service connection for residuals of a burn to the hand. 


REPRESENTATION

Appellant represented by:	The Texas Veterans Commission  


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1968 until July 1970.  He received the Purple Heart for injuries received in combat in 1970. 

In November 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is unavailable.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 


FINDINGS OF FACT

1.   Resolving all doubt in the Veteran's favor, the currently demonstrated back condition was caused by an in-service combat occurrence in connection with the Veteran's duties.

2.  Resolving all doubt in the Veteran's favor, the currently demonstrated right knee condition was caused by an in-service combat occurrence in connection with the Veteran's duties.

3.  Resolving all doubt in the Veteran's favor, the currently demonstrated left knee condition was caused by an in-service combat occurrence in connection with the Veteran's duties.

4.  Resolving all doubt in the Veteran's favor, the currently demonstrated residuals of a burn to the hand were caused by an in-service combat occurrence in connection with the Veteran's duties.  


CONCLUSIONS OF LAW

1.   The criteria for the establishment of service connection for a back condition are met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.   The criteria for the establishment of service connection for a right knee condition are met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.   The criteria for the establishment of service connection for a left knee condition are met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  The criteria for the establishment of service connection for residuals of a burn to the hand are met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Veteran contends that he is entitled to service connection for a back condition, right knee condition, left knee condition, and residuals of a burn to the hand.  For the following reasons, the Board finds that service connection is warranted for all four conditions.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In situations where a Veteran asserts service connection for injuries or diseases incurred in or aggravated in combat, the evidentiary burdens are lightened, as  38 U.S.C.A. § 1154(b) permits the use of lay evidence for combat veterans in certain circumstances.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d).  In such instances, VA shall accept satisfactory lay or other evidence of service incurrence-if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service-as sufficient proof of an in-service injury.  To establish service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In determining entitlement to service connection, the Veteran receives the benefit of the doubt so that the Veteran prevails whenever the evidence in support of the claim is at least in equipoise. 38 38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).   

The first criteria for establishing service connection requires competent evidence of a current disability.  In January 2012, the Veteran was examined by a VA physician who concluded that the Veteran suffered from a back condition and bilateral knee condition.  Additionally, the Veteran's private physicians diagnosed the Veteran with bilateral knee and back conditions, such as degenerative disc disease and severe osteoarthritis in the knees, numerous times through the 1990s and 2000s, specifically beginning in November 1997 and continuing up until today.  Accordingly, the Board finds that the Veteran suffers from a back and bilateral knee condition.

In August 2011, the Veteran was examined by a VA physician who concluded that the Veteran did not suffer from any residuals of a burn on his left hand because the condition had resolved.  The examiner found neither scars nor burn residuals.  The Veteran, however, states that the residuals from the burn affect how he is able to move his hand.  The Veteran's service treatment records document that he suffered second degree burns on his left hand.  Accordingly, the Board finds that the Veteran suffers from residuals of a burn on his left hand. 

Second, competent evidence must demonstrate an in-service injury or aggravation of a disease or injury.  Because the Veteran contends that his current disabilities were caused by an injury experienced in combat, the Board will accept consistent and probative lay evidence, if necessary, to prove the in-service injury.  A review of the evidence demonstrates that although the Veteran did not seek treatment for these injuries in service, the Veteran provided the Board with buddy statements and military records attesting to his in-service injuries: In May 1970, the Veteran's helicopter was shot and became engulfed in flames.  The Veteran, carrying his equipment, jumped from the helicopter when it was at the height of the treetops.  Thereafter, the Veteran was able to communicate with the base and secure rescue crews for the men injured in the explosion.  The Veteran spent the subsequent two months in the hospital recovering from his injuries.  He explained, via statement and at the hearing, that this jump caused traumatic injury to his knees and back, as well as burns on his hand.  As the statements from the Veteran and his lay buddies, and the Veteran's Purple Heart, are consistent with the Veteran's statements and the circumstances, situation, and hardship of combat, the Board finds the statements credible and probative.  Thus, the Board finds the Veteran sustained in-service injuries relating to his back, knees, and residuals of a burn. 

Finally, to establish service connection, the evidence must establish a nexus between the claimed in-service injury and the current disability.  In January 2012, the Veteran underwent a medical examination at the VA.  The examiner opined that the Veteran's back and bilateral knee conditions are less likely than not related to his service because there is no evidence of residuals for this incident in the military service.    

At his travel board hearing, however, the Veteran explained that although his back and knees bothered him following the incident, he did not report it, nor did he mark it on his exit examination because he was a young 22-year old, and it did not occur to him that not noting his injuries could affect him later in life.  After he left service, he stated, the pain became more and more severe, such that he sought treatment numerous times from his private physicians over the years.  The Veteran firmly believes-and so stated at the hearing-that all of his conditions can be traced directly back to the 1970 helicopter incident.  A review of the Veteran's medical records from the mid-1990s until today support the Veteran's statements.  Moreover, as the Veteran has been employed as a banker since his service in Vietnam, it is highly unlikely he would have sustained any trauma at work.  Thus, the Board finds there is no intervening event that would have broken the causal chain from the Veteran's combat injuries in Vietnam to his diagnoses today.               

The VA examinations failed to take into account the Veteran's statements and medical history confirming that the Veteran suffered no traumatic injuries but for his injuries in Vietnam, and did not provide any rationale for the rendered conclusions.  Thus, the Board finds the VA examiner's conclusions to be less probative.      

Given the above, the Board finds that the evidence in favor of a nexus between the Veteran's current injuries and in-service injury is at least in equipoise.  Accordingly, resolving all doubt in the Veteran's favor, the Board concludes that service connections for a back conditions, right and left knee conditions, and residuals of a burn to the hand are warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).    










ORDER

Service connection for a back condition is granted.

Service connection for a right knee condition is granted.

Service connection for a left knee condition is granted.

Service connection for residuals of a burn to the hands is granted. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


